     Case 2:19-cv-11954-MLCF-DMD Document 106 Filed 07/21/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


MARK MULLEN                                              CIVIL ACTION


v.                                                        NO. 19-11954


DAIGLE TOWING SERVICE, L.L.C., ET AL.                     SECTION “F”


                            ORDER AND REASONS

       Before the Court are the defendants’ motions for summary

judgment.     For the reasons that follow, the motions are GRANTED.

                                Background

       In dismissing the plaintiff’s claims against Lafarge North

America a year ago, this Court observed the inherent problems with

the seaman plaintiff’s “claim that he slipped and fell on the deck

of a barge he cannot name on a date he does not know.”          See Mullen

v. Daigle Towing Serv., L.L.C., 2020 WL 4001194, at *1 (E.D. La.

July 15, 2020).     A year has passed and the record has expanded in

the time since, but the plaintiff – who recently passed away for

reasons unrelated to this litigation 1 – is no closer to developing


1    The plaintiff’s unfortunate death casts further doubt on his
ability to recover and calls into question the continuing need for
this lawsuit. Indeed, as his counsel noted in moving to continue
the trial and pretrial conference, the plaintiff “was never
married . . . has no children and . . . has no living parents.”
See Mot. to Continue at 1. No motion for substitution has been
filed under Rule 25(a) and plaintiff’s counsel identified no
                                 1
   Case 2:19-cv-11954-MLCF-DMD Document 106 Filed 07/21/21 Page 2 of 3



a cognizable and provable theory of recovery against the remaining

defendants.

     Those defendants have moved for summary judgment accordingly.

                                     I.

     Federal Rule of Civil Procedure 56 “mandates the entry of

summary judgment, after adequate time for discovery and upon

motion, against a party who fails to make a sufficient showing to

establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at

trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

     That is precisely the case here, where the now-deceased

plaintiff who did “not know when, exactly, he fell . . . did not

report the alleged fall . . . and did not seek medical treatment

until months [after the fall]” continues to provide scant bits of

vague   and   circumstantial   evidence   in   support    of   “conclusory

allegations” and “unsubstantiated assertions” that had a remote

chance of succeeding to begin with.       See Mullen, 2020 WL 4001194,

at *1; see also Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc) (per curiam).

                               *     *    *

     Accordingly,    because   the    plaintiff   has    no    prospect   of

prevailing on any of his claims at trial, IT IS ORDERED: that the


logical (or legal) successor to the plaintiff’s claims in opposing
the present motions for summary judgment.
                                 2
   Case 2:19-cv-11954-MLCF-DMD Document 106 Filed 07/21/21 Page 3 of 3



defendants’   motions   for   summary   judgment   are   GRANTED.        The

plaintiff’s claims are DISMISSED WITH PREJUDICE.         Daigle Towing’s

motion in limine is DENIED AS MOOT.

                              New Orleans, Louisiana, July 21, 2021



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




                                    3
